DETAILED ACTION
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given over the phone on 03/02/2021 by Thanh Vuong, Reg. No. 67,579.

3. The drawing objection is withdrawn in view of the new drawings filed on 02/13/2021.

4. Objection to claim15 is withdrawn.

5. Objection to specification is withdrawn in view of amendments filed on 02/13/2021.

6. The 112(f) interpretation to claims 1, and 11-12 is withdrawn.

7.
Examiner’s Amendments:


1.         (Currently Amended) A device comprising: 
a communication unit, comprising at least one of hardware, firmware, and software, for establishing external communication in relation to the device, the communication unit operable with a master controller via a communication link; 
a memory; and 
an island activable by a user interaction, the island hardware having an island control,
wherein one of activating and deactivating the island control respectively permits and denies access by the master controller to data stored in the memory via the communication link, 
wherein the island is in communication with the memory, but not with the communication unit, when the island is activated, 
wherein the island is in communication with the communication unit, but not with the memory, when the island is deactivated, 
wherein the island is automatically deactivated in the absence of a user interaction, and
wherein the island is a hardware component. 

2.         (Currently Amended) The device of claim 1, 
wherein the island comprises one of and an island memory chip, and 


14.       (Currently Amended) The device of claim 6, wherein: 
when the switch is activated and the device is within range of the master controller, the device is powered by an NFC signal from the master controller, a microcontroller sets the communication unit to a pass-through mode and sets a communication direction from the master controller, an NFC function of the device is enabled, and the device is detectable by the master controller;
when the device powered up and the communication direction is set as from the master controller, an application program authenticates the master controller by providing a communication controller with at least one of an encryption key, a passcode, and an identification code of the master controller, if at least one of the encryption key, the passcode, and the identification code is incorrect, the communication controller transmits a signal to the master controller indicating denial of access and the application program instructs displaying an error message, and if at least one of the encryption key, the passcode, and the identification code is correct, the communication controller allows access by the master controller;
if access by the master controller is allowed, the master controller transmits data to the device, the data is written to a memory of the communication controller, the memory of the communication controller operating as a pass-through system in relation to the rest of the device, and the memory of the communication controller comprising not powered;
the microcontroller monitors a register flag of the communication controller to determine whether the data is ready to be read from the memory of the communication controller and, if the register flag indicates that the data is written to the memory of the communication controller, the microcontroller proceeds to read the data from the memory of the communication controller, and, when the data is read by the microcontroller, the communication controller sets the register flag to indicate that the data is read, and the application program checks the register flag to determine whether the data written to memory of the communication controller is read by the microcontroller;
the application program instructs transmission of further data to the device, if needed, after the data is read, the microcontroller waiting before processing the further data if the data indicates that further data is being transmitted to the communication controller, and, after the communication controller receives the further data, the microcontroller processes the data and the further data to determine a request being made by the application program, the request comprising at least one or more of:  a request to add user information, a request to retrieve user information, a request to modify user information, a request to delete user information, a request to update firmware, a request to retrieve all user information to be sent to a backup SIS device, a request to clean memory storage, a request to disengage from master controller, a request to engage with new master controller, a request to retrieve contact information for engaging new master controller when existing master controller is unable to 
if a user wants to add at least one new account to the device, the application program launches and prompts the user to enter information for each new account, the information comprising at least one of an online source name, a source website, a username, and a password, and for each new account, the master controller generates an account identification for each at least one new account, the request further comprising a request to add a new account, and the further data comprising at least one of a request type, the Account ID, username, password, and optionally the online source name; and
if a plurality of accounts exists, the master controller generates an alias for each account of the plurality of accounts, the master controller storing only at least one of the online source name, the source website, and the alias, 

8.
Allowable Subject Matter
Claims 1, 2 and 14 are amended, and claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: No reason for allowance is needed as the record is clear in light of amendments, and arguments filed on 02/13/2021, and further in view of the above examiner’s amendments.




According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 


/AYOUB ALATA/           Primary Examiner, Art Unit 2494